         Case 1:19-cr-00034-ELH Document 130 Filed 10/30/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
       Plaintiff,
       v.
                                                        Criminal Action No.: ELH-19-0034
DENISE WHITE, a/k/a “Lisa Young” and
“Lisa White,”

       Defendant.



                                       MEMORANDUM

       Denise White, the self-represented defendant, has filed a motion for compassionate release.

ECF 114 (the “Motion”). I shall construe the Motion under 18 U.S.C. § 3582(c)(1)(A)(i), as it is

predicated on the COVID-19 pandemic and Ms. White’s underlying health conditions. Ms. White

has also submitted other correspondence. See, e.g., ECF 125, ECF 127, ECF 128.

       The government opposes the Motion. ECF 127. The government argues, among other

things, that Ms. White is ineligible for compassionate release because she has not exhausted her

administrative remedies. Id. at 1, 16-19. The opposition is supported by several exhibits.

       Ms. White has not replied, and the time to do so has expired.

       A hearing is unnecessary to resolve the Motion. For the reasons that follow, I shall deny

the Motion, without prejudice, based on failure to exhaust.

       As the record reflects, Ms. White entered a plea of guilty on August 28, 2019 (ECF 69),

pursuant to a Plea Agreement. ECF 70. In particular, she pled guilty to Counts Thirteen and

Fourteen of a Superseding Indictment. See ECF 22. Those counts charged Ms. White with bank
           Case 1:19-cr-00034-ELH Document 130 Filed 10/30/20 Page 2 of 6



fraud, in violation of 18 U.S.C. § 1334, and aggravated identity theft, in violation of 18 U.S.C.

§ 1028(A).

       Sentencing was held less than one year ago, on November 15, 2019. The Court imposed a

sentence of 72 months’ incarceration as to Count Thirteen and the mandatory term of 24 months,

consecutive, as to Count Fourteen, for a total term of imprisonment of 96 months, with credit for

time served from April 3, 2019. See ECF 108 (Judgment).

       The Presentence Report (ECF 83, “PSR”) detailed various health conditions of the

defendant, including diabetes and high blood pressure. Id. ¶ 68. It also indicated that the defendant

is 5’8” tall and, at the time, weighed 363 pounds. Id. Three children reside with their father and

his mother. Id. ¶ 65. Another child resides with the defendant’s cousin. Id.

       The defendant is currently serving her sentence at FCI-Tallahassee, a low security

correctional institution in Tallahassee, Florida.1 The government observes that “COVID-19 is well

under control at FCI-Tallahassee.” ECF 127 at 8. As of the time of the government’s submission,

there was no incidence of COVID-19 at that institution.

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part


       1
           Ms. White requested service of her sentence at that facility.

                                                   2
         Case 1:19-cr-00034-ELH Document 130 Filed 10/30/20 Page 3 of 6



of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the Bureau of Prisons (“BOP”). See Pub. L. No. 98-473, § 224(a), 98

Stat. 2030 (1984). Thus, a defendant seeking compassionate release had to rely on the BOP

Director for relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir.

2018); Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008)

(denying motion for compassionate release because § 3582 “vests absolute discretion” in the

BOP).

        However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing

Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)

(observing that, on average, only 24 inmates were granted compassionate release per year between

1984 and 2013).

        In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018).

As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a defendant’s term

of imprisonment “upon motion of the Director of [BOP], or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility,” whichever occurs first. So, once a defendant has exhausted

his administrative remedies, he may petition a court directly for compassionate release.

        Section 3582(c) is titled “Modification of an imposed term of imprisonment.” Under

§ 3582(c)(1)(A), the court, upon motion of the Director of BOP or the defendant, upon exhaustion



                                                3
         Case 1:19-cr-00034-ELH Document 130 Filed 10/30/20 Page 4 of 6



of administrative rights, may modify the defendant’s sentence if, “after considering the factors set

forth in section 3553(a) to the extent that they are applicable,” it finds, inter alia, that

“extraordinary and compelling reasons warrant such a reduction.”

       Notably, the defendant, as the movant, bears the burden of establishing that she is entitled

to a sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d

328, 337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at *3

(W.D. Va. Apr. 2, 2020). And, compassionate release is a rare remedy. United States v.

Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); United States v. Mangarella, FDW-06-151, 2020

WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F. Supp. 3d 784,

787 (W.D. Mo. 2019).

       The defendant has filed numerous submissions. She identifies the COVID-19 pandemic

and her health as an extraordinary and compelling circumstance, for which she asks the Court to

reduce her sentence. But, as the government notes, there is no indication that Ms. White has

exhausted her administrative remedies with respect to her request for compassionate release. That

is a significant omission.

       In particular, defendant has not shown that she made a request to the BOP for

compassionate release before filing her Motion with the Court. According to the government’s

exhibits, the defendant submitted an inquiry to the Warden on April 10, 2020, in which she said:

“I wanted to inquire on the protocol to request a compassionate release/sentence reduction through

BOP. I was reading material on the subject and it advised to submit the request to the Warden of

the housing facility. The correct term of the request was called RIS Request. Could you let me

know as time permits. Thank you in advance!” ECF 127-1. The Warden responded on May 7,

2020, stating: “You may speak with Unit Team.” Id.



                                                 4
           Case 1:19-cr-00034-ELH Document 130 Filed 10/30/20 Page 5 of 6



       On April 14, 2020, defendant submitted another inquiry, stating: “I wanted to know if I

was on the list of inmates thats [sic] qualified for ‘Home Confinement.’ I do not have a violent

crime and I have adequate residency. Please let me know as time permits. Thank you!” ECF 127-

2.2

       To my knowledge, the Fourth Circuit has not addressed the issue of exhaustion in regard

to compassionate release. But, judges in this district have generally found that 18 U.S.C. § 3582

is not subject to equitable waiver. United States v. Maycock, GLR-14-0133, 2020 WL 2395620,

at *2 (D. Md. May 12, 2020); United States v. Osagbue, PX 19-448, 2020 WL 1939713, at *1 (D.

Md. Apr. 22, 2020); United States v. Underwood, TDC-18-0201, 2020 WL 1820092, at *2-3 (D.

Md. Apr. 10, 2020); United States v. Johnson, 451 F. Supp. 3d 436, 440 (D. Md. 2020). And,

those courts that have waived the exhaustion requirement have done so only where it is clear that

petitioning the BOP would be an exercise in futility. See, e.g., United States v. Barringer, PJM

13-0129, 2020 WL 2557035, at *2-3 (D. Md. May 19, 2020) (waiving exhaustion requirement

because defendant was designated to one prison but had not yet been transferred and remained in

the custody of the U.S. Marshal Service).

       The government argues, and I agree, that Ms. White’s inquires on April 10, 2020 and April

14, 2020, do not constitute a request by Ms. White to the BOP for a reduction of sentence based

on defendant’s underlying health conditions. Moreover, no circumstances amounting to futility

are apparent here. Accordingly, because Ms. White has not demonstrated that she petitioned the

BOP for release and 30 days have elapsed, her Motion is premature. On this basis, I shall deny

the Motion, without prejudice.




       2
        The government also represents to the Court that it has been advised by the BOP that
defendant was deemed ineligible for home confinement. ECF 127 at 19.
                                               5
        Case 1:19-cr-00034-ELH Document 130 Filed 10/30/20 Page 6 of 6



      An Order follows.



Date: October 30, 2020                                        /s/
                                               Ellen L. Hollander
                                               United States District Judge




                                      6
